 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        UNITED STATES OF AMERICA,                         CASE NO. 3:18-cv-05978
 9
                               Plaintiff,                 ORDER DENYING NEWBY’S
10              v.                                        MOTION TO DISMISS

11      PERCY F. NEWBY, LAWN LIMITED,
        MGMT LIMITED, CHURCH OF GOD
12      AND APOSTLES, and THURSTON
        COUNTY,
13
                               Defendant.
14

15
            THIS MATTER is before the Court on Defendant Percy F. Newby’s Motion to Dismiss
16
     for “Want of Territorial Jurisdiction.” Newby argues that he is not subject to federal income tax
17
     because he is a Washington resident but not a U.S. resident, and that the Court lacks “territorial
18
     jurisdiction” over “the exact geographical location where the alleged activity mentioned in the
19
     complaint took place.”
20
            As an initial matter, Newby’s Rule 12(b)(1) motion is untimely. His attack on “territorial
21
     jurisdiction” is effectively a claim that the Court lacks personal jurisdiction over him. A motion
22
     on this basis must be filed before the party’s pleading (in this case, Newby’s Answer to the
23

24

     ORDER DENYING NEWBY’S MOTION TO
     DISMISS - 1
 1   Complaint). Fed. R. Civ. P. 12(b). Newby filed his answer five months before he moved to

 2   dismiss, and his motion is untimely as a matter of law.

 3          More importantly, if Newby’s motion was timely, it is wholly without merit. The Court

 4   has general jurisdiction over Newby because he is a Washington resident. See Goodyear Dunlop

 5   Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (“the paradigm forum for the exercise

 6   of general jurisdiction is the individual's domicile.”). The Court also has specific jurisdiction

 7   over him because the central issues in the case—Newby’s tax liabilities and his interests in real

 8   properties located in Washington—arise from Newby’s activities here. See Burger King Corp. v.

 9   Rudzewicz, 471 U.S. 462, 472-76 (1985) (finding specific jurisdiction where the alleged injury

10   arises from actions purposefully directed toward the forum). The Court has jurisdiction over

11   Newby.

12          As the United States points out, the remainder of Newby’s cut-and-paste “sovereign

13   citizen” arguments have been consistently and roundly rejected, and the Court need not engage

14   in the fruitless exercise of addressing them again here. Newby’s Motion to Dismiss is DENIED.

15          IT IS SO ORDERED.

16          Dated this 27th day of June.

17

18                                                         A
                                                           Ronald B. Leighton
19                                                         United States District Judge

20

21

22

23

24

     ORDER DENYING NEWBY’S MOTION TO
     DISMISS - 2
